FILED
                                 FOR PUBLICATION                                JAN 02 2014

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANGEL LOPEZ-VALENZUELA;                           No. 11-16487
ISAAC CASTRO-ARMENTA,
                                                  D.C. No. 2:08-cv-00660-SRB
                Plaintiffs - Appellants,

   v.                                             ORDER

COUNTY OF MARICOPA; JOSEPH
M. ARPAIO, Maricopa County Sheriff,
in his official capacity; WILLIAM G.
MONTGOMERY, Maricopa County
Attorney, in his official capacity,

                Defendants - Appellees.



KOZINSKI, Chief Judge:

        Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

        Judges Murguia and Hurwitz did not participate in the deliberations or vote

in this case.